Case 17-13057-JKS   Doc 100    Filed 10/30/19 Entered 10/31/19 14:59:48   Desc Main
                              Document      Page 1 of 6
Case 17-13057-JKS           Doc 100        Filed 10/30/19 Entered 10/31/19 14:59:48                     Desc Main
                                          Document      Page 2 of 6
Page 2
Debtor:             Sung K. Yang
Case No.:           17-13057 (JKS)
Caption of Order:   Decision and Order Regarding Debtor’s Motion to Reduce Claims of Eun Sook & Young Sook Yang




WHEREAS:

    1. On November 20, 2018, Sung K. Yang (the “Debtor”) filed a motion to partially expunge

         claims of Eun Sook Yang and Young Sook Yang (the “Motion”).1 Eun Sook Yang and

         Young Sook Yang (the “Secured Creditors”) filed opposition under the principles of: a) the

         Rooker-Feldman Doctrine; b) res judicata; c) the Entire Controversy Doctrine, and

         d) collateral estoppel.2

    2. By Order dated March 22, 2019, the Court approved the sale of the real property that was

         subject to the Secured Creditors’ lien.3 The Order provided that the sum of $182,739.09

         was to be held in escrow by Debtor’s counsel pending the result of this Motion. Thereafter,

         the Court was advised on several occasions by Debtor’s counsel that the parties were

         engaged in settlement negotiations. Thus, the Court has delayed its decision. Only

         recently, the Court has been advised that the parties have not been able to reach a settlement

         and that the Motion must be decided.

    3. Having reviewed the Motion and the Secured Creditors’ opposition and for the reasons set

         forth below, the Court finds that the Debtor’s Motion is barred under res judicata.




1
  ECF No. 67. The Court notes that the title to the Motion mistakenly identified the Debtor as one of the Secured
Creditors.
2
  ECF No. 73.
3
  ECF No. 85.

                                                         2
Case 17-13057-JKS           Doc 100      Filed 10/30/19 Entered 10/31/19 14:59:48               Desc Main
                                        Document      Page 3 of 6
Page 3
Debtor:             Sung K. Yang
Case No.:           17-13057 (JKS)
Caption of Order:   Decision and Order Regarding Debtor’s Motion to Reduce Claims of Eun Sook & Young Sook Yang

                          FINDINGS OF FACT AND CONCLUSIONS OF LAW

    4. On January 2, 2009, the Debtor entered into a real estate contract to sell the Secured

         Creditors real property located at 20A East Edsall Boulevard and 20B East Edsall

         Boulevard, Palisades Park, New Jersey 07650 (together, the “Property”), for $660,000.00.4

    5. On September 30, 2010, the Superior Court of New Jersey, Bergen County Law Division

         (the “State Court”), entered an order directing the Debtor to transfer the Property to the

         Secured Creditors within 60 days.5 The Debtor failed to transfer the Property and the

         Secured Creditors brought a State Court action alleging breach of contract and unjust

         enrichment.6

    6. On May 3, 2013, the State Court entered default judgment against the Debtor for

         $643,560.00 (the “Judgment”).7 The Judgment was recorded on June 12, 2013.8

    7. The Debtor made two payments to the Secured Creditors since the Judgment was entered.

         The first payment of $93,227.49 was made on November 19, 2014 and the second payment

         of $149,326.68 was made on January 5, 2015. Receipt of these payments is acknowledged

         by the Secured Creditors. According to the Secured Creditors’ proof of claim, as of

         February 16, 2017, the Debtor owed $449.770.07 to the Secured Creditors.9




4
  ECF No. 67-4, ¶ 11.
5
  Id. at ¶ 27.
6
  Id. at ¶¶ 36, 41.
7
  Claim No. 3.
8
  Id.
9
  Id.


                                                      3
Case 17-13057-JKS             Doc 100    Filed 10/30/19 Entered 10/31/19 14:59:48               Desc Main
                                        Document      Page 4 of 6
Page 4
Debtor:             Sung K. Yang
Case No.:           17-13057 (JKS)
Caption of Order:   Decision and Order Regarding Debtor’s Motion to Reduce Claims of Eun Sook & Young Sook Yang

     8. On February 16, 2017, the Debtor filed for relief under Chapter 13 of the Bankruptcy Code

         and on August 30, 2018, the Secured Creditors filed a proof of claim in the amount of

         $449,770.07.10

     9. On November 20, 2018, the Debtor filed the Motion, arguing the correct balance owed to

         the Secured Creditors is $247,106.75 due to a series of transactions between the parties

         prior to entry of the Judgment.11

     10. The Secured Creditors filed opposition arguing that the Debtor’s pre-Judgment payments

         do not impact the amount owed under the Judgment. Rather, the payments were made

         prior to entry of the Judgment and the Judgment reflects the outstanding balance of the debt

         owed to the Secured Creditors.12 The Secured Creditors’ proof of claim reflects the

         Judgment amount less two post-Judgment payments.13

     11. The Secured Creditors argue that review of their claim is barred under the Rooker-Feldman

         Doctrine, res judicata, the Entire Controversy Doctrine and collateral estoppel. The Debtor

         argues that these principles do not apply because the Judgment was entered as a result of

         default judgment and further argues that the Court should exercise its jurisdiction to

         determine the amount of the Secured Creditors’ claim.




10
   Id.
11
   ECF No. 67-2 at ¶¶ 7-10.
12
   ECF No. 73.
13
   Claim No. 3.

                                                      4
Case 17-13057-JKS           Doc 100       Filed 10/30/19 Entered 10/31/19 14:59:48                     Desc Main
                                         Document      Page 5 of 6
Page 5
Debtor:             Sung K. Yang
Case No.:           17-13057 (JKS)
Caption of Order:   Decision and Order Regarding Debtor’s Motion to Reduce Claims of Eun Sook & Young Sook Yang

                                               RES JUDICATA

     12. The doctrine of res judicata prohibits the litigation of claims that have been litigated in a

         previous action, as well as claims that could have been asserted in that action.14 In New

         Jersey, res judicata applies to all judgments, including default judgments.15

     13. There are three requirements that must be met for res judicata to apply: (1) there must be a

         final judgment on the merits in a previous litigation, (2) the subsequent litigation must be

         between “the same parties or their privies” and (3) there must be “a subsequent suit based

         on the same cause of action.”16 Importantly, res judicata prohibits the subsequent litigation

         of issues that could have been argued in the earlier case but were not.17 Thus, “if the

         debtor’s current action is upon the same claim or demand as the original action and involves

         the same parties, then this action is barred even though the debtor defaulted in the prior

         action.”18

     14. In this case, the Debtor argues that because the Judgment was entered by default he should

         now “have an opportunity to defend and/or litigate the action . . . .”19 This argument is

         contrary to the law in this jurisdiction. The Judgment against the Debtor bars the Motion

         because the Judgment was entered by the State Court in previous litigation over the same

         cause of action.20 It is irrelevant that the Debtor did not present the argument he is now

         asserting during the prior litigation. In fact, he had the chance to assert these arguments in



14
   Post v. Hartford Ins. Co., 501 F.3d 154, 169 (3d Cir. 2007).
15
   In re Crispino, 160 B.R. 749, 754 (Bankr. D.N.J. 1993) (internal citations omitted).
16
   Hoffman v. Nordic Naturals, Inc., 837 F.3d 272, 279 (3d Cir. 2016) (citing In re Mullarkey, 536 F.3d 215, 225 (3d
Cir. 2008)).
17
   Post, 501 F.3d at 169 (citing CoreStates Bank, N.A. v. Huls Am., Inc., 176 F.3d 187, 194 (3d Cir. 1999)).
18
   In re Crispino, 160 B.R. at 755 (citing Culver v. Ins. Co. of N. Am., 115 N.J. 451, 461-62 (1989)).
19
   ECF No. 67-2 at ¶ 8.
20
   In re Crispino, 160 B.R. at 755.

                                                         5
Case 17-13057-JKS           Doc 100      Filed 10/30/19 Entered 10/31/19 14:59:48               Desc Main
                                        Document      Page 6 of 6
Page 6
Debtor:             Sung K. Yang
Case No.:           17-13057 (JKS)
Caption of Order:   Decision and Order Regarding Debtor’s Motion to Reduce Claims of Eun Sook & Young Sook Yang

         the State Court litigation but failed to do so. The Court finds, notwithstanding the

         Judgment being entered by default, that the Debtor’s motion is barred under res judicata

         due to the entry of the Judgment against the Debtor in the State Court action filed by

         Secured Creditors.

                                              CONCLUSION

    15. For the foregoing reasons, the Motion is denied. Because res judicata bars the Motion, the

         Court need not decide whether the Rooker-Feldman Doctrine, the Entire Controversy

         Doctrine or collateral estoppel apply.




                                                      6
